DISMISS and Opinion Filed June 24, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00626-CV

                             WILLIAM BIRCHETT, Appellant
                                        V.
                         CITY OF FORT WORTH, TEXAS, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-06941

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Whitehill
       Appellant appeals from the trial court’s May 23, 2019 order denying his emergency

application for temporary restraining order to prevent spoliation of evidence.          The Court

questioned its jurisdiction over this interlocutory appeal. We instructed appellant to file, by June

10, 2019, a letter brief addressing our concern and cautioned him that failure to comply may result

in dismissal of the appeal without further notice. As of today’s date, appellant has not filed a

response.

       Generally, appellate courts have jurisdiction only over appeals from final judgments. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The legislature has created narrow

exceptions to this general rule, allowing appellate courts to review specific interlocutory orders

when explicitly permitted by statute. See Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998)
(per curiam); e.g., TEX. CIV. PRAC. & REM. CODE ANN. §§ 15.003(b), 27.008, 51.014(a), 51.016.

There is no statutory exception allowing an appeal from an order denying an application for a

temporary restraining order to prevent spoliation of evidence. Accordingly, we dismiss this appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE


190626F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 WILLIAM BIRCHETT, Appellant                      On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00626-CV       V.                      Trial Court Cause No. DC-19-06941.
                                                  Opinion delivered by Justice Whitehill.
 CITY OF FORT WORTH, TEXAS,                       Justices Partida-Kipness and Pedersen, III
 Appellee                                         participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CITY OF FORT WORTH, TEXAS recover its costs of this
appeal from appellant WILLIAM BIRCHETT.


Judgment entered June 24, 2019




                                            –3–